Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 18, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143684(52)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  SHERIF KODSY,                                                                                            Brian K. Zahra,
                                                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                 SC: 143684
                                                                    COA: 297833
                                                                    Court of Claims:
  MICHIGAN DEPARTMENT OF                                            10-000012-MD
  TRANSPORTATION,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 28,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 18, 2012                      _________________________________________
         d0411                                                                 Clerk